DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are pending in the application.	
Drawings
The drawings submitted on 06/30/2021. These drawings are review and accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-23, 25 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by DONATI et al (US 2020/0273523 A1 hereinafter “Donati”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
    	Regarding Independent Claim 1, Donati, for example in Figs. 1-9, discloses a memory 
device (see for example in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9) comprising: an array of memory cells (e.g., 354/604; in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9); and a controller (e.g., 304/611; in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9) configured to access the array of memory cells (e.g., memory cells 100; in Fig. 1 related in Figs. 2-9) to program a selected memory cell of the array of memory cells to a target level (see for example in Figs. 2, 4-5 related in Figs. 1, 3, 6-9), wherein the controller is further configured to: sense a first threshold voltage of the selected memory cell (e.g., L1-L3; in Figs. 2, 7 related in Figs. 1, 3-6, 8-9); in response to the sensed first threshold voltage being between a first pre-program verify level and a first program verify level (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9), bias the selected memory cell for selective slow program convergence (SSPC) programming (e.g., Pulse 4; in Figs. 4B and 5B related in Figs. 1-3, 6-9), wherein the first pre-program verify level is less than a final pre-program verify level and the first program verify level is less than a final program verify level (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9); in response to the sensed first threshold voltage being less than the first pre- program verify level (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9), bias the selected memory cell for non-SSPC programming (see for example in Figs. 4C and 5C related in Figs. 1-3, 6-9); in response to the sensed first threshold voltage being greater than the first program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9), inhibit programming of the selected memory cell (see for example in Figs. 4C and 5C related in Figs. 1-3, 6-9); and apply a particular program pulse to the selected memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
	Regarding claim 2, Donati, for example in Figs. 1-9, discloses wherein the controller is further configured to: sense a second threshold voltage of the selected memory cell (see for example in Figs. 2, 4-5 related in Figs. 1, 3, 6-9); in response to the sensed second threshold voltage being between a second pre-program verify level and a second program verify level (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9), bias the selected memory cell for SSPC programming (e.g., Pulse 4; in Figs. 4C and 5C related in Figs. 1-3, 6-9), wherein the second pre-program verify level is less than the final pre-program verify level and greater than the first pre-program verify level, and the second program verify level is less than the final program verify level and greater than the first program verify level (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9); in response to the sensed second threshold voltage being less than the second pre- program verify level, bias the selected memory cell for non-SSPC programming (e.g., Pulse 5; see for example in Figs. 4C and 5C related in Figs. 1-3, 6-9); in response to the sensed second threshold voltage being greater than the second program verify level, inhibit programming of the selected memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); and apply a first subsequent program pulse to the selected memory cell (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9).  
	Regarding claim 3, Donati, for example in Figs. 1-9, discloses wherein the first subsequent program pulse is immediately subsequent to the particular program pulse (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9).  
	Regarding claim 4, Donati, for example in Figs.1-9, discloses wherein a difference between the first program verify level and the second program verify level equals a difference between the second program verify level and the final program verify level, and wherein a difference between the first pre-program verify level and the second pre- program verify level equals a difference between the second pre-program verify level and the final pre-program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
	Regarding claim 5, Donati, for example in Figs. 1-9, discloses wherein the controller is 
further configured to: sense a third threshold voltage of the selected memory cell (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9); in response to the sensed third threshold voltage being between a third pre-program verify level and a third program verify level, bias the selected memory cell for SSPC programming (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9), wherein the third pre-program verify level is less than the final pre-program verify level and greater than the second pre-program verify level, and the third program verify level is less than the final program verify level and greater than the second program verify level (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9); in response to the sensed third threshold voltage being less than the third pre-program verify level, bias the selected memory cell for non-SSPC programming (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9); in response to the sensed third threshold voltage being greater than the third program verify level, inhibit programming of the selected memory cell; and apply a second subsequent program pulse to the selected memory cell (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9).  
Regarding claim 6, Donati, for example in Figs.1-9, discloses wherein the second subsequent program pulse is immediately subsequent to the first subsequent program pulse (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 7, Donati, for example in Figs.1-9, discloses wherein a difference between the first program verify level and the second program verify level, a difference between the second program verify level and the third program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9), and a difference between the third program verify level and the final program verify level are equal, and Atty Docket No. M3401.205.10232 Client Ref. No. 2019-2589.00/USwherein a difference between the first pre-program verify level and the second pre- program verify level, a difference between the second pre-program verify level and the third pre- program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9), and a difference between the third pre-program verify level and the final pre-program verify level are equal (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 8, Donati, for example in Figs. 1-9, discloses wherein the controller is further configured to: sense a third threshold voltage of the selected memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); in response to the sensed third threshold voltage being between the final pre-program verify level and the final program verify level, bias the selected memory cell for SSPC programming (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); in response to the sensed third threshold voltage being less than the final pre-program verify level, bias the selected memory cell for non-SSPC programming (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); and in response to the sensed third threshold voltage being greater than the final program verify level, inhibit further programming of the selected memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 10, Donati, for example in Figs.1-9, discloses wherein a difference between the first pre-program verify level and the first program verify level equals a difference between the final pre-program verify level and the final program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 11, Donati, for example in Figs. 1-9, discloses wherein the memory cells comprise TLC memory cells, QLC memory cells, or PLC memory cells (see for example in Figs. 4-5 related in Figs. 1-3, 6-9; paragraph [0027+]).
	Regarding Independent Claim 12, Donati, for example in Figs. 1-9, discloses a memory device (see for example in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9) comprising: an array of memory cells (e.g., 354/604; in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9); and a controller (e.g., 304/611; in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9) configured to access the array of memory cells (e.g., memory cells 100; in Fig. 1 related in Figs. 2-9) to program a selected memory cell of the array of memory cells (see for example in Figs. 2, 4-5 related in Figs. 1, 3, 6-9), wherein the controller is further configured to: apply a particular program pulse to the selected memory cell (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9); sense whether the selected memory cell has been programmed to a first program verify level less than a final program verify level (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9); apply a first subsequent program pulse to the selected memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); sense whether the selected memory cell has been programmed to a second program verify level less than the final program verify level and greater than the first program verify level (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9); apply a second subsequent program pulse to the selected memory cell (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9); and sense whether the selected memory cell has been programmed to the final program verify level (see for example in Figs. 4C and 5C related in Figs. 1-3, 6-9).  
Regarding claim 13, Donati, for example in Figs. 1-9, discloses wherein the first subsequent program pulse is immediately subsequent to the particular program pulse, and the second subsequent program pulse is immediately subsequent to the first subsequent program pulse (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9).  
Regarding claim 14, Donati, for example in Figs.1-9, discloses further comprising: a data line selectively connected to the selected memory cell, wherein the controller is further configured to: bias the data line to a selective slow program convergence (SSPC) level during the first subsequent program pulse in response to sensing the selected memory cell has been programmed to a level between a first pre-program verify level and the first program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9), wherein the first pre-program verify level is less than the first program verify level; bias the data line to a non-SSPC level during the first subsequent program pulse in response to sensing the selected memory cell has been programmed to a level less than the first pre-program verify level (see for example in Figs. 4C and 5C related in Figs. 1-3, 6-9); and bias the data line to an inhibit level during the first subsequent program pulse in response to sensing the selected memory cell has been programmed to a level greater than the first program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 15, Donati, for example in Figs. 1-9, discloses wherein the SSPC level is greater than the non-SSPC level and less than the inhibit level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 16, Donati, for example in Figs.1-9, discloses further comprising: an access line connected to a control gate of the selected memory cell (see for example in Figs. 1, 4-5, 7 related in Figs. 2-3, 6, 8-9), wherein the controller is further configured to apply the particular program pulse, the first subsequent program pulse, and the second subsequent program pulse to the access line (see for example in Figs. 1, 4-5, 7 related in Figs. 2-3, 6, 8-9).  
Regarding claim 17, Donati, for example in Figs. 1-9, discloses wherein a difference between the first program verify level and the second program verify level equals a difference between the second program verify level and the final program verify level (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding Independent Claim 18, Donati, for example in Figs. 1-9, discloses a memory device (see for example in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9) comprising: an array of memory cells (e.g., 354/604; in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9) comprising a plurality of strings of series-connected memory cells (e.g., memory cells 100; in Fig. 1 related in Figs. 2-9); a plurality of access lines, each access line of the plurality of access lines (e.g., memory cells 100; in Fig. 1 related in Figs. 2-9) connected to a control gate of a respective memory cell of each string of series-connected memory cells of the plurality of strings of series-connected memory cells (e.g., memory cells 100; in Fig. 1 related in Figs. 2-9); and a controller (e.g., 304/611; in Figs. 3, 6A related in Figs. 1-2, 4-5, 7-9) configured to program each respective memory cell connected to a selected access line of the plurality of access lines to a respective target level (see for example in Figs. 2, 4-5 related in Figs. 1, 3, 6-9), wherein the controller is further configured to: sense a first threshold voltage of each respective memory cell connected to the selected access line (e.g., L1-L3; in Figs. 2, 7 related in Figs. 1, 3-6, 8-9); inhibit programming of each respective memory cell connected to the selected access line in response to the sensed first threshold voltage of the respective memory cell being greater than a first program verify level for the respective memory cell (see for example in Figs. 4C and 5C related in Figs. 1-3, 6-9), wherein the first program verify level for the respective memory cell is less than a final program verify level for the respective memory cell (see for example in Figs. 4B and 5B related in Figs. 1-3, 6-9); enable programming of each respective memory cell connected to the selected access line in response to the sensed first threshold voltage of the respective memory cell being less than the first program verify level for the respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); apply a particular program pulse to the selected access line (see for example in Figs. 4A and 5B related in Figs. 1-3, 6-9); sense a second threshold voltage of each respective memory cell connected to the selected access line (e.g., L1-L3; in Figs. 2, 7 related in Figs. 1, 3-6, 8-9); inhibit programming of each respective memory cell connected to the selected access line in response to the sensed second threshold voltage of the respective memory cell being greater than the final program verify level for the respective memory cell (see for example in Figs. 4C and 5C related in Figs. 1-3, 6-9); enable programming of each respective memory cell connected to the selected access line in response to the sensed second threshold voltage of the respective memory cell being less than the final program verify level for the respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); and apply a first subsequent program pulse to the selected access line (see for example in Figs. 4A and 5A related in Figs. 1-3, 6-9).  
Regarding claim 19, Donati, for example in Figs. 1-9, discloses wherein the controller is further configured to: enable selective slow program convergence (SSPC) programming of each respective memory cell connected to the selected access line in response to the sensed first threshold voltage of the respective memory cell being greater than a first pre-program verify level for the respective memory cell and less than the first program verify level for the respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); and enable SSPC programming of each respective memory cell connected to the selected access line in response to the sensed second threshold voltage of the respective memory cell being greater than a final pre-program verify level for the respective memory cell and less than the final program verify level for the respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9), wherein the final pre-program verify level for the respective memory cell is greater than the first pre-program verify level for the respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 20, Donati, for example in Figs. 1-9, discloses further comprising: a plurality of data lines, wherein each string of series-connected memory cells of the plurality of strings of series-connected memory cells is selectively electrically connected to a respective data line of the plurality of data lines (e.g., memory cells 100; in Fig. 1 related in Figs. 2-9), wherein the controller is further configured to bias the respective data line for each respective memory cell connected to the selected access line during the particular program pulse and the first subsequent program pulse based on whether the respective memory cell connected to the selected access line is enabled for programming, enabled for SSPC programming, or inhibited from programming (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 21, Donati, for example in Figs. 1-9, discloses wherein a difference between the first pre-program verify level for each respective memory cell and the first program verify level for each respective memory cell equals a difference between the final pre-program verify level for each respective memory cell and the final program verify level for each respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 22, Donati, for example in Fisg. 1-9, discloses wherein the controller is further configured to: sense a third threshold voltage of each respective memory cell connected to the selected access line (see for example in Figs. 3, 7 related in Figs. 1-2, 4-6, 8-9); inhibit programming of each respective memory cell connected to the selected access line in response to the sensed third threshold voltage of the respective memory cell being greater than a second program verify level for the respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9), wherein the second program verify level for the respective memory cell is less than the final program verify level for the respective memory cell and greater than the first program verify level for the respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9); enable programming of each respective memory cell connected to the selected access line in response to the sensed third threshold voltage of the respective memory cell being less than the second program verify level for the respective memory cell; and apply a second subsequent program pulse to the selected access line (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 23, Donati, for example in Figs. 1-9, discloses wherein a difference 
between the first program verify level for each respective memory cell and the second program verify level for each respective memory cell equals a difference between the second program verify level for each respective memory cell and the final program verify level for each respective memory cell (see for example in Figs. 4-5 related in Figs. 1-3, 6-9).  
Regarding claim 25, Donati, for example in Figs. 1-9, discloses wherein the plurality of strings of series-connected memory cells comprise a plurality of NAND strings (see for example in Fig. 1 related in Figs. 29).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 24 are rejected under 35 U.S.C. 103 as being unpatentable over DONATI et al (US 2020/0273523 A1 hereinafter “Donati”) in view of Moschiano et al (US 2008/0239806 A1 hereinafter “Moschiano”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
	Regarding claim 9, Donati, for example in Figs. 1-9, discloses the claimed invention as
discussed above. However, Donati is silent with regard to adjust the verify level is less than or is equal to 1V.
 In the same field of endeavor, Moschiano, for example in Figs. 1-7, discloses to adjust the verify level is less than or is equal to 1V (e.g., the step of 316; in Fig. 3).
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Donati such as program suspend-resumed techniques in non-volatile storage (see for example in Figs. 1-9 of Donati) by incorporating the teaching of Moschiano such as non-volatile multiple level memory cell programming (see for example in Figs. 1-7 of Moschiano), for the purpose of controlling the increasing a threshold voltage (Vt) for each of a number of memory cells until the Vt reaches a verify voltage (VFY) corresponding to a program state among a number of program states (Moschiano, see Abstract).
Regarding claim 24, the above Donati/Moschiano, the combination disclose wherein a 
difference between the first program verify level for each respective memory cell and the final program verify level for each respective memory cell is less than or equal to 1V (see for example in Figs. 1-9 of Donati and see also in Figs. 1-7 of Moschiano).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825